Citation Nr: 1453408	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-07 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 20 percent disabling for traumatic arthritis of the lumbar spine with herniated nucleus pulpous and status post lumbar laminectomy with spinal fusion.  

2.  Entitlement to total disability based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1992. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeal (Board) from rating decisions of the VA Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran was afforded a videoconference hearing in August 2014 before the undersigned Veterans Law Judge (VLJ).  The transcript of the hearing is of record.   It is noted that a temporary total rating was assigned from July 30 to October 1, 2010.  That period is not at issue herein.  This decision concerns only the time that the regular schedular rating was assigned.

The issue of entitlement to total disability based upon individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

Traumatic arthritis of the lumbar spine with herniated nucleus pulpous and status post lumbar laminectomy with spinal fusion is as likely as not manifested by the functional equivalent of flexion to 30 degrees but not unfavorable ankylosis of the entire thoracolumbar spine.



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for a rating of 40 percent for traumatic arthritis of the lumbar spine with herniated nucleus pulpous and status post lumbar laminectomy with spinal fusion are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2010 and January 2013, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and VA examinations.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.


Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In February 2010, the Veteran claimed that his lumbar spine disability had worsened.  At that time, his disability was rated as 10 percent disabling.  A 20 percent rating was granted in a March 2013 rating decision, effective February 25, 2010.  The Veteran was granted a temporary total rating following convalescence, effective June 30, 2010 until September 30, 2010.  His 20 percent rating continued thereafter.  The Veteran appeals the denial of a rating higher than 20 percent for traumatic arthritis of the lumbar spine with herniated nucleus pulpous and status post lumbar laminectomy with spinal fusion.  

The Veteran's traumatic arthritis of the lumbar spine with herniated nucleus pulpous and status post lumbar laminectomy with spinal fusion is evaluated under Diagnostic Code 5243 evaluating intervertebral disc syndrome.  Under this rating criteria, the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) is to be made on the total duration of incapacitating episodes over the past 12 months. 

When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than two week during the past 12 months, a minimum 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  38 C.F.R. § 4.71a.

Note 1 to 38 C.F.R. § 4.71a, DC 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note 2 to DC 5243 provides that when rating on the basis of chronic manifestations, the orthopedic disabilities will be rated under the most appropriate orthopedic diagnostic code or codes and the evaluation of neurologic disabilities will be done separately using the most appropriate neurologic diagnostic code or codes.

Under the general rating formula for diseases and injuries of the spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Initially, the Board notes that a higher rating is not warranted based on incapacitating episodes.  In this regard, the Veteran has not reported any incapacitating episodes and VA examinations found there were no incapacitating episodes of spine disease.  In light of the lack of evidence demonstrating any episodes requiring bedrest prescribed by a physician and treatment by a physician for IVDS, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

The Board has considered, however, whether a higher rating is warranted under the general rating formula for diseases and injuries of the spine.  The April 2010 VA examination disclosed flexion to 90 degrees.  The examination reports that range of motion or joint function was not additionally limited by pain, fatigue weakness or lack of endurance following repetitive use.  There was also no additional limitations in range of motion following repetitive testing.  The August 2011 VA examination noted that the Veteran ambulates with a cane and reported limitation of motion in his back.  The Veteran, however, had recently injured his neck after an accident and the VA examiner was unable to complete a full examination of the lumbar spine.
When examined in February 2013, however, forward flexion was shown to be 40 degrees with objective evidence of painful motion at 30 degrees. 

After review of the record, the Board finds, with resolution of reasonable doubt in the Veteran's favor, that the criteria for a 40 percent rating have been met.  To that end, the functional equivalent of forward flexion of the thoracolumbar spine that is 30 degrees has been shown by the February 2013 VA examination.  This findings meets the criteria for a 40 percent rating.  The Board acknowledges the April 2010 VA examination which showed flexion limited to 90 degrees but notes that in June 2010 the Veteran's private examiner expressed disagreement with the findings found in the VA examination.  He indicated that the Veteran disability was more severe than indicated by the VA examination.  Also, during his hearing, the Veteran expressed that his April 2010 VA examination does not reflect the severity of his disability at that time.  The Veteran disagreed with the VA examiner's finding that his back disability did not affect his employment.  According to the Veteran, at time of that examination, he had been unemployed since 2009 because of his back.  

Although objective evidence indicating flexion that is limited to 30 degrees is not shown until the February 2013 VA examination, the Board cannot conclude that the Veteran disability did not reach this level of severity prior to this time.  In light of the Veteran's lay statements and the private examination and opinions of record the Board finds that a 40 percent rating is warranted from the date of the claim for an increase rating.  

A review of the record, however, shows that a rating higher than 40 percent is not warranted as the evidence is devoid of a showing of unfavorable ankylosis of the entire thoracolumbar spine.  For definitional purposes, ankylosis is a fixation of the joint.  Given the ranges of motion reported above, a higher rating is not warranted on this basis.  Even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the Veteran's range of motion findings are commensurate with anything akin to ankylosis.  Even when considering pain, the Veteran retains some functional use. As such, the criteria for a rating of 40 percent for his lumbar spine disability is warranted but not higher.  

In reaching these conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Neither the lay or medical evidence, however, reflects a showing of unfavorable ankylosis of the entire thoracolumbar spine at any time during this appeal.  To the extent that the Veteran reports lumbar pain, the Board notes that the current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.

With regard to neurologic abnormalities, the Board notes that the Veteran has reported radiating pain to the lower extremities.  The Veteran, however, has been granted a separate compensable rating for lumbar radiculopathy of the lower extremities which has been combined with the evaluation for diabetic neuropathy of the lower extremities.  No other neurologic manifestations originating from the lumbar spine have been identified.  

The Board has also considered whether the Veteran met the criteria for a separate compensable rating for the scarring of the lumbar spine.  Under the diagnostic criteria for scars, a compensable rating requires a deep, nonlinear scar that is at least 6 square inches in size, a superficial nonlinear scar of at least 144 square inches, or a scar that is unstable or painful.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804. While the Veteran has scarring associated with the lumbar spine, the scars are not painful and/or unstable and they were less than 39 square cm.  As such, the scars are not of the size and/or severity to warrant a compensable rating.

The Board has considered the lay statements of record that discuss the Veteran's functional limitations from his disabilities.  The Board finds that the Veteran has presented competent and credible testimony regarding the nature and extent of his lumbar back disability to include his reports of pain and functional impairments.  Neither the lay or medical evidence, however, reflects that the requirements for a rating higher than 40 percent have been met during the period addressed above.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath, 1 Vet. App. 589.  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The Veteran reports limitations with lifting and bending.  The Veteran's private examiner also expressed that he would have difficulty sitting or being on his feet for long periods of time.  The Board notes, however, that the manifestations of the Veteran's back disability on appeal are contemplated by the schedular criteria.  The Veteran has not described any additional, unusual symptomatology for his disability on appeal that is not already contemplated by the schedular rating criteria.  For instance, for the back, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in considering his current rating.  There is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating of 40 percent disabling for traumatic arthritis of the lumbar spine with herniated nucleus pulpous and status post lumbar laminectomy with spinal fusion is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16.  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As the Veteran has expressed that his service connected disabilities impact his ability to maintain employment, a TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board.  Accordingly, the Board has jurisdiction over this issue.

The Veteran is service connected for several disabilities to include posttraumatic stress disorder (PTSD), diabetes mellitus type II, diabetic neuropathy and radiculopathy, lumbar spine, hearing loss and tinnitus.  The Veteran claims that his service connected disabilities render him unemployable.  The Board acknowledges that the Veteran has been afforded VA examinations and opinions have been rendered on this matter.  While the VA examiners found that the Veteran service connected conditions did not render him unemployable, the Board notes that the examiners only discussed a portion of his service connected disabilities when rendering the opinions nor did they address the cumulative effect of the Veteran's service connected disabilities on his ability to sustain and maintain employment.  The evidence also shows that the Veteran's leg was amputated in January 2014.  In light of the assertions set forth by the Veteran and the evidence of record, the Board finds that another VA examination is necessary before the issue of entitlement to TDIU can be decided.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i) , VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to this claim and to ensure full compliance with due process requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination(s) (as needed) to assess the impact that his service connected disabilities, either singly or cumulatively, have on his ability to function in a gainful employment situation.  The claims folder and must be made available to the examiner for review.  All findings should be reported in detail.  A complete rationale for all opinions should be provided.

2. Following any additional indicated development, readjudicate the issue on appeal.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


